UNCLASSIFIED//FOR PUBLIC RELEASE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
SAIFULLAH PARACHA, }
}
Petitioner, )
)
Vv. 5) Civil Action No. 04-2022 (PLF)

) (UNDER SEAL]
JOSEPH R. BIDEN, JR.,:et al., )
)
Respondents. )
i )
)
SAIFULLAH PARACHA, )
)
Petitioner, )
)

Vv. ) Civil Action No. 21-2567 (PLF)

) [UNDER SEAL]
JOSEPH R. BIDEN, JR.,-etal., )
).
Respondents. )
eck

 

MEMORANDUM OPINION AND ORDER

Petitioner Saifullah Paracha has filed a Second Motion for Immediate Habeas
Corpus Relief or fer Preliminary Injunction (“Mot.”), see Notice of Classified and Protected
Filing, Civil Action No. 21-2567 [Dkt. No. 33], claiming that he has been taken hostage in
violation of international and domestic law and demanding that the United States individually
negotiate his potential rans ili Upon careful consideration ef the parties’ filings and
the relevant legal authorities, the Court will deny petitioner’s motion.

This Court recently denied Mr. Paracha’s first-motion for preliminary injunction,

see Paracha v. Biden, Civil Action Nos. 04-2022, 21-2567, 2022 WL 621400, at *3 (D.D.C.

UNCLASSIFIED//FOR PUBLIC RELEASE
UNCLASSIFIED//FOR PUBLIC RELEASE

Mar. 2, 2022), and so will only summarize the-applicable legal standard here, “A preliminary
injunction is an extraordinary remedy never awarded as of right.” Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7,24 (2008); A movant seeking preliminary relief must make a ‘clear

 

“showing that four factors, taken together, warrant relief: likely success:on the merits, likely
irreparable.harm in the absence of preliminary relief, a balance of the equities in its favor, and
accord with the public interest.” Archdiocese of Washington v, Wash. Metro. Area Transit
Auth, 897-F.3d 314, 321 (D.C. Cir. 2018) (quoting League of Women Voters of the United
States v. Newby, $38 F.3d.1, 6 (D.C. Cir, 2016)). “[A] failure to show.a likelihood of.success on
the merits alone is sufficient to defeat a preliminary-injunction motion.” Standing Rock Sioux:
Tribe'v: U.S. Army:Corps of Eng’rs, 205 F. Supp. 3.4, 26 (D.D.C. 2016); see also M.G.U.v.

Nielsen, 325 F. Supp. 3d.111, 117-(D.D.C. 2018).

 

Considering Mr. Paracha’s second motion for preliminary injunction, the Court
concludes that petitioner.cannot establish a likelihood of suecess on-the merits because his claim
is barred by the Military Commissions Act of 2006 (the “MCA”), Pub. L. No. 109-366, § 7; 120

Stat. 2600, 2635-36 (codified at 28 U.S.C. § 2241(¢)}. See Aamer V. Obama, 742 F.3d 1023,

 

1030 (D.C. Cir. 2014), Asthis Court tecently explained, subsection (e}(2) of the MCA “remains
in effect” and. deprives this Court of jurisdiction “to-hear or consider any... ..action against the:
United States or its agents relating to any aspect of the detention, transfer, treatment, trial, or
conditions af confinement-of an alien who is. or was detained by the United States and-has been
determined by the United States to have been’ properly detained as an.enemy combatant or is
awaiting such determination,” other than an-application for a writ of habeas corpus. Paracha v.

Biden, 2022 WL 621400, at *3 (quoting 28 U.S.C. § 2241{e)(2)); accord Paracha v. Obama, 194

 

F. Supp: 3d 7, 11 (D.D:C. 2016), Simply put, this-Court lacks jurisdiction to consider

UNCLASSIFIED//FOR PUBLIC RELEASE
UNCLASSIFIED//FOR PUBLIC RELEASE

Guantanamo detainees’ claims that “do not sound in habeas,” Aamer-v. Obama, 742 F.3d.
at 1030 (citing Al-Zahrani v. Rodriguez, 669-F.3d 315, 319 (D.C. Cir. 2012)).

Mr. Paracha’s claim does not sound in habeas. Under the case law in this Circuit,
a prisoner’s claim “sounds in habeas” if it challenges citlier “the very fact or duration of his
physical imprisonment’ of “the conditions of his confinement,” Aatner v: Obama, 742:F.3d
at 1032 (quoting Preiser v. Rodriguez, 411 U.S. 475, 300 (1973)). In sum, Mt. Paracha alleges

that he is one of several Guahtaniamo detainees that the United States has proposed to transfer fl

 
 
 

In his view, this amounts-to hostage taking in violation of both domestic criminal law,

see 18 U.S.C. § 1203, and international humanitarian law, see’18-U.S.C. § 2241(d){ Lj). Such a

 

claim “does not actually challenge the legality of his confinement, nor any aspect of the place or
conditions of his confinement,” Paracha v, Obama, 194 F. Supp. 3d at 1 l, and it therefore is

barred under Section 224 1(c)(2) of the MCA because it “do[es] not sound in habeas.” Aamer-v,

Obama, 742 F.3d at 1030.
For the foregoing reasons, it is hereby
ORDERED that Mr. Paracha’s Second Motion for Immediate Habeas Corpus
Relief or for Preliminary Injunction, see Notice of Classified and Protected Filing, Civil Action
No. 214-2567 [Dkt. No. 33], is DENIED.
Paul L. Friedman
Date: 2022.05.13:
09:48:26 -04’00"

PAUL.L. FRIEDMAN
‘United States District Judge

 

 

DATE: May 13, 2022

UNCLASSIFIED//FOR PUBLIC RELEASE